LACK OF UNITY & SPECIES ELECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
1)	Claims 11 and 12 have been canceled via the preliminary amendment filed 08/13/20.
	Claims 3-9 have been amended via the preliminary amendment filed 08/13/20.
	The amendment is non-compliant under 37 CFR 1.121 in that claim 2 includes markings via underlining indicative of an amendment, yet the status identifier of claim 2 is indicated as ‘Original’. To be compliant, it is suggested that Applicants remove the underling as it appears to be unnecessary.
	Claims 1-10 are pending.  	
2)	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”).  Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or correspond-ing special technical features. The expression “special technical features” shall mean those technical features that define a contri-bution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made with-out regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS:
3)	As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be con-sidered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manu-facture of said product; or
(2) A product and process of use of said product; or
(3) A product, a process specially adapted for the manufac-ture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufac-ture of the said product, and an apparatus or means specifically designed for carrying out the said process.  Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).
4)	Restriction is required under 35 U.S.C § 121 and 372.
	The instant application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 C.F.R 1.499, Applicants are required, in reply to this action, to elect a single invention to which the claims must be restricted.  
Claims 1-9, directed to a product of manufacture, composition, formulation, or kit comprising one or more probiotics.
Claim 10, drawn to a method comprising administering the product of invention I.
5)	The inventions listed above do not relate to a single special technical feature under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. The special technical feature of the first claimed invention is a composition comprising one or more of the recited probiotic strains. However, such a composition does not represent a contribution over prior art, because said composition was disclosed at least by Westfall et al. J. Microb. Biochem. Technol. 8: 272-284, 2016 (Applicants’ IDS); Tomaro-Duchesneau et al. Appl. Microbiol. Biotechnol. 98: 115-126, 2014 (Applicants’ IDS); or Tomaro-Duchesneau et al. Pharmaceuticals 5: 236-248, 2012 (Applicants’ IDS); Rathore et al. Food Microbiol. 30: 239-244, 2012 (Applicants’ IDS); or Charteris et al. Inter. J. Dairy Technol. 55: 44-56, 2002 (Applicants’ IDS) as is documented in the Written Opinion of the International Searching Authority that is of record. Furthermore, having an art-known strain of Lactobacillus and an art-known strain of Bifidobacterium in one single composition or product was routine and conventional in the art at the time of the invention. For instance, Charteris et al. Inter. J. Dairy Technol. 55: 44-56, 2002 (Applicants’ IDS) taught having in a mixed-strain composition the instantly recited Bifidobacterium infantis ATCC 25962, i.e., NCIMB 702255, along with an art-known strain of Lactobacillus. See title, abstract and the last but one sentence in the first full paragraph under ‘Materials and Methods’ of Charteris et al. Clearly, the special technical feature does not define over the prior art and therefore is not a unifying feature. Technically, the absence of special technical feature permits the separation of method of using the product or method of making the product from the product itself.
Notice of Possible Rejoinder
6)	The Office has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C § 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C § 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Election of Species
7)	This application contains claims directed to more than one species of the generic invention.  The various species set forth below are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1 because under PCT Rule 13.2, the species lack the same or corresponding special technical features as these species do not share significant common structural, antigenic, and/or compositional (contents) characteristics; or disease characteristics
	(A)  Probiotic strain species:
	(a) NCIMB 5221; (b) NCIMB 8826; (c) NCIMB 702255; (d) NCIMB 5221 plus NCIMB 8826; (e) NCIMB 8826 plus NCIMB 702255; (f) NCIMB 5221 plus NCIMB 702255; and (g) NCIMB 5221 plus NCIMB 8826 plus NCIMB 702255.
	(B)  Prebiotic species:
	(i) Triphala; and (ii) Herbal rasayana.
	(C) Formulation species:
	 (a) Solution; (b) Suspension; (c) Emulsion; (d) Powder; (e) Lozenge; (f) Pill; (g) Tablet; (h) Capsule; (j) Geltab; (k) Aerosol; (l) Suppository; (m) Chewing gum; (n) Sachet; (o) Dairy product, milk, and condensed milk; (p) Drinkable yogurt and yogurt; (q) Fermented beverage; (r) Ice cream; (s) Cheese; (t) Soy milk; (u) Vegetable juice; (v) Fruit juice; (w) Sports drink; (x) Dessert; (y) Jelly; (z) Candy; (aa) Baby food; (bb) Health food; (cc) Dietary supplement; and (dd) Additive. 
	(D) Condition or disease species (claim 10):
	(1) Diabetes and blood glucose levels; (2) Obesity; (3) IBD; (4) IBS; (5) Arthritis; (6) Alzheimer’s disease; (7) Parkinson’s disease; (8) Oxidative stress; (9) Aging; (10) Insulin resistance; and (11) High triglyceride levels.
8)	Applicants are advised that the reply to this requirement to be complete must include (i) an election of an invention and an election of species from every relevant species groups corresponding to the elected invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention and the elected species. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, Applicant must indicate which of these claims are readable on the elected invention or species.
	Should Applicants traverse on the ground that the species are not patentably distinct, Applicants should submit evidence or identify such evidence now of record, showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C § 103(a) of the other invention. 
Correspondence
9)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854. A message may be left on the Examiner’s voice mail system. The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor, Gary Nickol, can be reached on (571) 272-0835.
11)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


July, 2022